                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 MICHAEL SHAWN FORD,                            )
                                                )        Case Nos. 1:15-cr-89, 1:18-cv-141
        Petitioner,                             )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge Christopher H. Steger
 UNITED STATES OF AMERICA,                      )
                                                )
        Respondent.                             )


                                  MEMORANDUM OPINION



       Before the Court is Petitioner Michael Shawn Ford’s pro se motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 42). Respondent, United States of

America, opposes Petitioner’s motion. (Doc. 49.) For the following reasons, the Court will

DENY Petitioner’s § 2255 motion (Doc. 42).

       I.      BACKGROUND

       On August 25, 2015, Petitioner was charged in a six-count indictment. (Doc. 1.)

On May 2, 2016, Petitioner pleaded guilty to: (1) Count One for possession with the intent to

distribute at least 50 grams or more of a mixture and substance containing a detectable amount of

methamphetamine and 5 grams or more of methamphetamine (actual), in violation of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(B); and (2) Count Two, for possession of a

firearm in furtherance of a drug-trafficking crime, in violation of Title 18, United States Code,

Section 924(c)(1)(A)(i). (Doc. 29.) Pursuant to a written plea agreement under Federal Rule of

Criminal Procedure 11(c)(1)(C), the parties agreed to a sentence of 162 months’ imprisonment,

including consecutive sentences of 102 months on Count One and 60 months on Count Two.
(Doc. 23.) Based on Petitioner’s offense level and criminal history, the Court calculated his

advisory guidelines range as 121 to 151 months’ imprisonment. (See Docs. 36, 41.) On July 29,

2016, the undersigned accepted the plea agreement and sentenced Petitioner to 162 months’

imprisonment. (Doc. 40.) Petitioner did not file a direct appeal of his conviction or sentence.

On June 25, 2018, Petitioner filed the instant motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. (Doc. 42.) This motion is now ripe for the Court’s review.

       II.     STANDARD OF REVIEW

       To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

       In ruling on a motion made pursuant to § 2255, the Court must also determine whether an

evidentiary hearing is necessary. “An evidentiary hearing is required unless the record

conclusively shows that the petitioner is entitled to no relief.” Martin v. United States, 889 F.3d

827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012));

see also 28 U.S.C. § 2255(b). “The burden for establishing entitlement to an evidentiary hearing

is relatively light, and where there is a factual dispute, the habeas court must hold an evidentiary

hearing to determine the truth of the petitioner’s claims.” Id. (internal quotations omitted).

While a petitioner’s “mere assertion of innocence” does not entitle him to an evidentiary hearing,




                                                 2
the district court cannot forego an evidentiary hearing unless “the petitioner’s allegations cannot

be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Id. When petitioner’s factual narrative of the events

is not contradicted by the record and not inherently incredible and the government offers nothing

more than contrary representations, the petitioner is entitled to an evidentiary hearing. Id.

          III.      ANALYSIS

                 A. Timeliness of Petition

          Section 2255(f) places a one-year statute of limitations on all petitions for collateral relief

under § 2255 running from either: (1) the date on which the judgment of conviction becomes

final; (2) the date on which the impediment to making a motion created by governmental action

in violation of the Constitution or laws of the United States is removed, if the movant was

prevented from making a motion by such governmental action; (3) the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly recognized

by the Supreme Court and made retroactively applicable to cases on collateral review; or (4) the

date on which the facts supporting the claim or claims presented could have been discovered

through the exercise of due diligence. 28 U.S.C. § 2255(f).

          Petitioner’s motion is untimely under § 2255(f)(1).1 As noted above, Petitioner did not

appeal the district court’s July 29, 2016 judgment imposing a 162-month term of imprisonment.

“[W]hen a federal criminal defendant does not appeal to the court of appeals, the judgment

becomes final upon the expiration of the period in which the defendant could have appealed to

the court of appeals, even when no notice of appeal was filed.” Sanchez-Castellano v. United

States, 358 F.3d 424, 427 (6th Cir. 2004). Federal Rule of Appellate Procedure 4(b)(A) provides



1
    Petitioner alleges no facts which would trigger the other subsections under § 2255(f).


                                                    3
that a defendant’s notice of appeal must be filed in the district court within fourteen days of the

entry of judgment. Thus, Petitioner’s judgment of conviction became final on August 12, 2016.

Petitioner filed the instant motion on June 25, 2018—almost two years after his judgment of

conviction became final and outside the one-year window for requesting collateral relief. As a

result, Petitioner’s § 2255 motion is not timely and is barred by the one-year statute of

limitations. The Court will, therefore, DENY Petitioner’s motion to vacate, set aside or correct

his sentence under 28 U.S.C. § 2255.2

           B. Waiver

       Even if Petitioner’s motion were timely, he has waived his right to collaterally attack his

conviction or sentence on the grounds asserted in his motion. Petitioner’s plea agreement with

the Government contains the following language:

       [T]he defendant voluntarily, knowingly, and intentionally agrees . . . not [to] file
       any motions or pleadings pursuant to 28 U.S.C. § 2255 or otherwise collaterally
       attack the defendant’s conviction(s) or sentence, with two exceptions: The
       defendant retains the right to file a § 2255 motion as to (i) prosecutorial
       misconduct and (ii) ineffective assistance of counsel.

(Doc. 23, at 7.) “A defendant may waive any right, including a constitutional right, in a plea

agreement so long as the waiver is knowing and voluntary.” United States v. Coker, 514 F.3d

562, 573 (6th Cir. 2008) (citation omitted). Accordingly, “a defendant’s informed and voluntary


2
  Additionally, nothing in the record supports equitable tolling of the one-year statute of
limitations. While the one-year statute of limitations applicable to § 2255 motions is subject to
equitable tolling, Solomon v. United States, 467 F.3d 928, 933, 935 (6th Cir. 2006), tolling is
applied sparingly, Griffin v. Rogers, 399 F.3d 626, 635 (6th Cir. 2005). To be entitled to
equitable tolling, a habeas petitioner must show: “‘(1) that he has been pursuing his rights
diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented timely
filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace v. DiGuglielmo, 544 U.S.
408, 418 (2005)). In this case, Petitioner has not provided facts demonstrating that he has been
diligently pursuing his rights or that some extraordinary circumstance prevented timely filing the
present motion.



                                                 4
waiver of the right to collaterally attack a sentence in a plea agreement bars such relief.” Watson

v. United States, 165 F.3d 486, 489 (6th Cir. 1999).

        Petitioner bears the burden of presenting an argument that would render his waiver

unknowing or involuntary. United States v. Thompson, No. CIV.A. 3:08CV-306-C, 2008 WL

6506506, at *11 (W.D. Ky. Nov. 7, 2008), report and recommendation adopted, No. CIV.A. 08-

306-C, 2009 WL 1917073 (W.D. Ky. July 1, 2009); see also United States v. Mabry, 536 F.3d

231, 237 (3d Cir. 2008). Petitioner raises no such argument. Nevertheless, the Court’s

examination of the plea agreement confirms Petitioner’s choice to enter into the plea agreement,

and consequently to waive his right to collaterally attack his conviction on the grounds asserted,

was knowingly, intelligently, and voluntarily made. The plea agreement itself contains the

language “voluntarily, knowingly, and intentionally” and bears Petitioner’s signature. (See Doc.

23.) Additionally, the magistrate judge’s report and recommendation on Petitioner’s guilty plea

indicates that Petitioner’s plea was “made voluntarily and free from any force, threats, or

promises . . . ; that the [Petitioner] understands the nature of the charge and penalties provided by

law; and that the plea has a sufficient basis in fact.” (Doc. 27, at 1.) Nothing in the record

suggests Petitioner had any substantial reservations about the plea agreement or its bar on

collateral attacks.

        Petitioner makes no allegations that he received ineffective assistance of counsel or that

he was a victim of prosecutorial misconduct; he contends only that the Government did not

prove a nexus between the drugs and the gun to sustain his conviction on Count Two. (See

generally Doc. 42.) Accordingly, his claim is barred by the waiver in his plea agreement.




                                                 5
            C. Merits of Petition

         Finally, even if Petitioner’s motion were timely and not waived, it would fail on the

merits. Petitioner argues that the Government failed to prove a nexus existed between the drugs

and the gun sufficient to sustain his conviction on Count Two. For the possession of a firearm to

be in furtherance of a drug crime, “the firearm must be strategically located so that it is quickly

and easily available for use.” United States v. Mackey, 265 F.3d 457, 462 (6th Cir. 2001)

(citation omitted). Other factors relevant to whether the weapon was possessed in furtherance of

the crime include “whether the gun was loaded, the type of weapon, the legality of its possession,

the type of drug activity conducted, and the time and circumstances under which the firearm was

found.” Id. (citation omitted).

         In this case, when Petitioner pleaded guilty to Counts One and Two and signed a plea

agreement with the Government, he agreed with the following factual basis:

         [Petitioner] admits he possessed the loaded Kel-Tec .380 caliber semi-automatic
         pistol that was seized from the laundry basket in the closet he was hiding in, and
         that one reason he possessed this particular firearm was to protect the
         methamphetamine that was seized from the backpacks . . . in furtherance of his
         drug distribution activities.

(Doc. 23, at 3.) Thus, Petitioner’s admission that the gun was his, that he was hiding in the same

closet as the gun, and that he possessed the firearm “in furtherance” of his drug activity is

sufficient to sustain his conviction on Count Two.3 Accordingly, Petitioner’s argument lacks

merit.



3
  Petitioner cites United States v. Miller, 890 F.3d 317 (D.C. Cir. 2018), for the proposition that
the Government did not prove a nexus between the drugs and the gun. However, Miller does not
help Petitioner. Miller concerned a two-point sentencing enhancement under United States
Sentencing Guidelines § 2D1.1(b)(1), a different issue than the one presented here. Additionally,
the Court of Appeals found the trial court erred in that case because, in applying the
enhancement, it “limited its factual finding justifying the enhancement to a statement that ‘[the
defendant] was in fact in possession of a firearm during this drug conspiracy’” but failed to


                                                 6
       IV.     CONCLUSION

       For the reasons stated herein, the Court finds that no evidentiary hearing for this motion

brought pursuant to 28 U.S.C. § 2255 is necessary and, on the basis of the record before it, that

Petitioner is not entitled to relief. Accordingly, the Court DENIES Petitioner’s § 2255 motion

(Doc. 42). Should Petitioner give timely notice of an appeal from this Order, such notice will be

treated as an application for a certificate of appealability, which is DENIED because he has

failed to make a substantial showing of the denial of a constitutional right or to present a

question of some substance about which reasonable jurists could differ. See 28 U.S.C. §

2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally,

the Court has reviewed this case pursuant to Rule 24 of the Federal Rules of Appellate Procedure

and hereby CERTIFIES that any appeal from this action would not be taken in good faith and

would be totally frivolous. Therefore, any application by Petitioner for leave to proceed in forma

pauperis on appeal is DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




“articulate a nexus between the firearms and the offenses at issue.” Id. at 328. In contrast, the
plea agreement at issue here contains statements from Petitioner that clearly meet the nexus
requirement: that he possessed this firearm to protect the methamphetamine during his drug-
distribution activities. See United States v. Barnes, 822 F.3d 914, 920 (6th Cir. 2016).




                                                 7
